Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 8-25-21 elections of the invention of Group I, and the species of cell type which is “a primary human NK cell;” the species of antigen recognized by the TCR which is “a tumor-associated antigen;” and the location of the species of species of antigen recognized by the TCR which is “an intracellular antigen,” with traverse, are acknowledged.  The traversal is on the ground(s) that:
the prior art of Beatty does not teach a complete functional TCR complex, and 
“the Natural Killer (NK) cells of Group I are used to carry out the treatment method of Group II; i.e. the Natural Killer (NK) cells are encompassed within both groups. Thus, if one searches the prior art for Group I, one is also searching the prior art for Group II. The search of Group I is not separable from the search of Group II. Accordingly, considering the near 100% overlap of a prior art search for Groups I and II, rejoining does not appear to substantially increase the search burden on the Examiner.”  

With respect to (ii), this is not found persuasive because unity of invention does not depend on the degree of search burden.  With respect to (i), the inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a modified NK cell expressing an antigen-specific functional TCR, this technical feature is not a special technical feature as it does not make a contribution over the prior art teachings of Walchli et al. (WO 2016/116601, cited on an IDS, or U.S. Patent No. 11,155,786, cited herewith) for the reasons given below.

The requirement is still deemed proper and is therefore made FINAL.

Claims 71-89 and 91 are pending.


Claims 84-89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-25-21.

Figs. 6A, 9A-F, 22A-C and 39F and G are objected to because either the text of the drawing is illegible and/or it is not clear how the lines on the graph in the drawing correspond to the key.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 71-75, 77-83 and 91 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Walchli et al. (WO2016116601, cited on an IDS) / Walchli et al. (11,155,786, cited herewith).

The Walchli ‘786 patent is based on the U.S. Patent Application 15/545,021, which is the US national stage entry of the Walchli et al. WO2016116601 international patent application.  Thus, the teachings of the ‘786 patent are identical to the teachings of the Walchli ‘601.  The reference teachings set forth below refer to the teachings of the Walchli et al. WO2016116601 international patent application publication unless noted otherwise.

Walchi teaches a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex (see page 4, 3rd full paragraph – page 5, 1st full paragraph).  

According to Walchi, the selected TCR should be capable of binding the MHC type of the subject to be treated with said modified NK cell and further should be capable of recognizing a target antigen presented by said MHC on the surface of a cancer cell, i.e., a tumor antigen or a tumor-associated antigen, including, e.g., a melanoma associated antigen.  Walchi further teaches rd paragraph – page 7-8 bridging paragraph; page 9, 2nd full paragraph; page 23, 1st full paragraph; page 18, line 25 – line 31).  

Given that a peptide presented by an MHC molecule on the surface of a cancer cell is necessarily an intracellular antigen, in teaching the treatment of patients with NK cells modified to recognize a target antigen presented by said MHC on the surface of a cancer cell, Walchi is teaching a modified NK cell specific for an intracellular antigen.

Walchi further teaches a therapeutic composition comprising a modified NK expressing an antigen-specific functional T cell receptor (TCR) complex, said modified NK cell being combined with at least one pharmaceutically acceptable carrier or excipient, said therapeutic composition for use in cancer therapy or in adoptive cell transfer therapy (see page 6, 1st full paragraph).  

Walchi teaches NK cell lines such as “NK-92” or primary NK cells can be used as the host cell for the  antigen-specific functional T cell receptor (TCR) complex (see page 10, 2nd full paragraph).  

Walchi teaches the use of viral vector, e.g., retroviral vectors, to deliver the TCR and the CD3εδζγ encoding genes to NK cells (see, e.g., page 18-19 bridging paragraph; page 21, 1st and 2nd full paragraphs and Example 1).

Finally, the Walchli ‘786 patent claims an NK cell which does not naturally express a T cell receptor (TcR) and which is modified by recombinant expression to express a recombinant TcR exogenous to the cell, wherein: (i) said cell expresses CD3 chains CD3γ, CD3δ, CD3ε, and CD3ζ, and the CD3 chains and the recombinant TcR form a functional CD3-TcR complex located at the surface of the NK cell; and (ii) said recombinant TcR is an antigen receptor which
comprises a TcR antigen-recognition domain and does not comprise an antibody antigen-recognition domain (claim 1).  The Walchli ‘786 patent further claims the cell according to claim 

Thus the teachings of Walchi ‘601 and ‘786 anticipate the instant claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71-83 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Walchli et al. (WO2016116601) / Walchli et al. (11,155,786) in view of Rosenberg et al. (WO2010088160A1, cited herewith).

The teachings of Walchli et al. (WO2016116601) / Walchli et al. (11,155,786) are given above.

However, Walchli does not explicitly teach a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex, wherein the antigen-specific 

Rosenberg teaches the TCR of a T-cell clone that binds to the 368-376 epitope of tyrosinase presented on the surface of a cancer cell in a MHC complex, wherein said TCR is capable of being activated by cells presenting the 368-376 epitope in the context of MHC in a CD4- and CD8-indenpent manner (see Examples 2-3; Example 9; paragraphs 0026 and 0212).  As shown in Examples 12 and 17 of Rosenberg, PBLs expressing their TCR secrete higher levels of IFN-γ in the presence of various melanoma cancer cell lines, an effect also seen when the target cells are melanoma cell prepared from tumor digests of resected melanoma from human patients (see Example 18).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to make a modified Natural Killer (NK) cell expressing an antigen-specific functional T cell receptor (TCR) complex, wherein the antigen-specific functional T cell receptor (TCR) complex is specific for an intracellular antigen, wherein said intracellular antigen is the melanoma-associated antigen tyrosinase, such as a modified NK cell expressing the CD3εδζγ encoding genes and the Rosenberg TCR which binds to the 368-376 epitope of tyrosinase presented on the surface of a cancer cell in a MHC complex.  A reason the ordinarily skilled artisan would have been motivated to use this particular TCR to modified NK cells is because as described Rosenberg this particular TCR is capable of being activated by cells presenting the 368-376 epitope in a CD4- and CD8-indenpent manner and thus the absence of these molecules on the NK cells would not adversely affect TCR binding to the target peptide:MHC complex.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644